Title: To Benjamin Franklin from Daniele Andrea Delfino, 6 April 1782
From: Delfino, Daniele Andrea
To: Franklin, Benjamin


Paris. ce 6me. avril 1782./.
L’Accademie des Sciences et arts de Padoüe D’esiroit ajouter Le nom de Monsieur franklin aux noms qui honorent déja La Liste des membres dont elle est composée.
Le chevalier Delfino Ambassadeur de Venise Seroit bien flatté de pouvoir donner cette satisfaction à un corps n’aissant, qui est specialment protegé par Le Gouvernement.
Il Joint pour cela ses instances á celles des accademiciens, et il á L’honneur de assurer Monsr. franklin de la plus sincére Consideration./.
 
Notation: Mr. Delfino Paris 6. Avril 1782.
